     Case 2:21-cv-06205-MRW Document 10 Filed 08/19/21 Page 1 of 3 Page ID #:43




 1     Cyndie M. Chang (SBN 227542)
       DUANE MORRIS LLP
 2     CMChang@duanemorris.com
       865 South Figueroa Street, Suite 3100
 3     Los Angeles, CA 90017-5450
       Phone: 213.689.7400
 4     Fax: 213.689.7401
 5     Attorneys for Defendant
       PetSmart LLC
 6

 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
       Rachel Yates,                                       Case No.: 2:21-cv-6205-MRW
12
                          Plaintiff,                       STIPULATION TO EXTEND TIME
13                                                         FOR DEFENDANT TO RESPOND
       vs.                                                 TO COMPLAINT
14
       PetSmart LLC,                                       Mag. J. Michael R. Wilner
15
                          Defendant.                       Complaint Filed: July 31, 2021
16

17

18               IT IS HEREBY STIPULATED by and between the parties, Plaintiff Rachel
19     Yates and Defendant PetSmart LLC, through their respective attorneys and pursuant
20     to Local Rule 7.1, that Defendant may have additional time within which to answer or
21     otherwise respond to Plaintiff’s Complaint filed on July 31, 2021. Dkt. No. 1.
22     Defendant was served with the Complaint and Summons on August 3, 2021. Dkt.
23     No. 8. The current deadline to respond to the Complaint is August 24, 2021.
24               Defendant is presently engaged in investigating Plaintiff’s allegations of patent
25     infringement and wishes to the use the extension of time to prepare the initial pleading
26     and engage in discussions with Plaintiff. Defendant seeks a 60-day extension of time
27

28                                                     1
                        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
                                                                         CASE NO. 2:21-CV-06205-MRW
       DM2\14553282.1
     Case 2:21-cv-06205-MRW Document 10 Filed 08/19/21 Page 2 of 3 Page ID #:44




 1     to file its responsive pleading until October 25, 2021. Defendant submits that good
 2     cause exists for an extension of time.
 3               In this regard, counsel for Defendant hereby attests that Plaintiff’s counsel
 4     agreed to Defendant’s request and has concurred with the content and filing of this
 5     Stipulation. A proposed order pursuant to Local Rule 52-4.1 is filed herewith.
 6

 7     Dated: August 19, 2021                              DUANE MORRIS LLP
 8
                                                           By:
 9                                                           Cyndie M. Chang
                                                             Attorneys for Defendant
10                                                           PetSmart LLC
11

12     Dated: August 19, 2021                              ZHEN LAW FIRM
13
                                                           By: /s/ Chris J. Zhen
14                                                           Chris J. Zhen
15
                                                             Attorneys for Plaintiff
                                                             Rachel Yates
16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2
                        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
                                                                         CASE NO. 2:21-CV-06205-MRW
       DM2\14553282.1
     Case 2:21-cv-06205-MRW Document 10 Filed 08/19/21 Page 3 of 3 Page ID #:45




 1                                        SIGNATURE CERTIFICATION

 2               Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all signatories listed,
 3     and on whose behalf this filing is submitted, concur in its content and have authorized
 4     the filing.
 5
       Dated: August 19, 2021                          DUANE MORRIS LLP
 6

 7
                                                    By:
 8                                                    Cyndie Chang
                                                      Attorneys for Defendants
 9                                                    PetSmart LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     3
                        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
                                                                         CASE NO. 2:21-CV-06205-MRW
       DM2\14553282.1
